Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Please replace the Examiner’s amendment mailed 05/18/2022 with the following Examiner’s amendment to correct a typographical error in claims 27-36 and 42-44. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 05/05/2022.

The application has been amended as follows: 
Claim 14 is hereby canceled: 
Claim 15 is amended as follows: at line 1, delete “A” and insert -- The method according to Claim 1, further comprising: producing a -- 
Then delete “for producing a coarse ceramic, refractory, shaped, or unshaped product for a working casing or a backing of an industrial furnace, namely of a cement kiln installation, a lime brick shaft or lime rotary kiln, a magnesite kiln, or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, the batch comprising:” and insert -- from --
At line 7, after “at least one granular material made of” , insert -- the granular material of sintered magnesia -- and delete “sintered magnesia, produced according to the method according to claim 1”. 
Claim 16 is amended as follows: at line 1, insert -- The method according to claim -- and delete “The batch according to”. 
At line 1, after “15”, insert -- wherein the batch comprises -- and delete “comprising”
 At line 4, after “sintered magnesia”, delete “produced according to the method according to claim 1 and” then insert -- the at least one coarse granular material --
At line 6, after made of magnesia, delete “, e.g. the sintered magnesia produced according to the method according to Claim 1” and insert -- the at least one powdered granular material --
At line 8, after “200 μm”, insert -- and, an -- and delete “as well as,”
At line 9, after “dry material mixture”, insert --and-- then after “liquid”, insert --,-- and after “solid”, insert a --,--
Claim 17 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 18 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 19 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 21 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 22 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 23 is amended as follows: at line 1, delete “batch” and insert --method--
Claim 25 is amended as follows: at line 1, insert -- The method according to claim 1, further comprising:-- then delete “A”
At line 2, delete “for a working casing of a cement kiln installation, a lime shaft kiln or a lime rotary kiln, a magnesite or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, the product comprising:” then insert -- from the granular material of sintered magnesia -- then delete “at least one granular material made of sintered magnesia, produced according to the method according to Claim 1”
Claim 26 is amended as follows: at line 1, insert -- The method according to claim 15 further comprising: forming a-- then delete “A”
At line 2, delete “for a working casing of a cement kiln installation, a lime shaft kiln or lime rotary kiln, a magnesite or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, wherein the product is produced”
At line 5, after “from”, delete “a” and insert --the--, then after “batch” delete “according to Claim 15”
Claim 27 is amended as follows: at line 1, delete “product” and insert --method--
Claim 28 is amended as follows: at line 1, delete “product” and insert --method--
Claim 29 is amended as follows: at line 1, delete “product” and insert --method--
Claim 30 is amended as follows: at line 1, delete “product” and insert --method--
Claim 31 is amended as follows: at line 1, delete “product” and insert --method--
Claim 32 is amended as follows: at line 1, delete “product” and insert --method--
Claim 33 is amended as follows: at line 1, delete “product” and insert --method--
Claim 34 is amended as follows: at line 1, delete “product” and insert --method--
Claim 35 is amended as follows: at line 1, delete “product” and insert --method--
Claim 36 is amended as follows: at line 1, delete “product” and insert --method--
Claim 38 is amended as follows: at line 1, delete “A” and insert --The--, then after “method” , delete “for producing a coarse ceramic, refractory, shaped product for a working casing of an industrial furnace, namely of a cement kiln installation, a lime shaft kiln or lime rotary kiln, a magnesite or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry from a batch”
At line 6, after “according to Claim 16,” delete “the method” and insert --further--
Claim 41 is amended as follows: at line 1, insert --The method according to Claim 25 further comprising: forming a-- then delete “A” and after “lining” delete “of” and insert --in--
At line 1, after “a large-volume industrial furnace”, delete “,namely of a cement kiln installation, a lime shaft kiln or lime rotary kiln, a magnesite kiln or dolomite kiln, or of a heating kiln or of a kiln for energy production or of a kiln for steel production or of a kiln of the nonferrous metal industry, wherein the lining comprises” and insert --from the-- then delete “at least one” and after “product”, delete “according to Claim 25”. 
Claim 42 is amended as follows: at line 1, delete “lining” and insert --method--
Claim 43 is amended as follows: at line 1, delete “lining” and insert --method--
Claim 44 is amended as follows: at line 1, delete “lining” and insert --method--
Claim 45 is amended as follows: at line 1 insert --The method according to claim 41, further comprising: forming the lining in-- then delete “A large-volume industrial furnace, namely”
At line 5, after “metal industry”, delete “, wherein the industrial furnace has a lining according to Claim 41”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731